Title: To James Madison from Tench Coxe, 3 January 1814
From: Coxe, Tench
To: Madison, James


        
          (Private)
          Sir
          Philada. Jany the 3d 1814
        
        It has been my lot to be a trespasser upon your goodness, which has been very great and to my whole family most important. An opportunity this day presents of avoiding the possible chance of objections that do not arise in your circle of authority. The post office in this city is vacated by the death of Capt. Robert Patton. It is a permanent office. It is I believe a valuable one. It is in the disposition of the Post master General. I believe he is my friend. I have always found him so. The limitation of the present revenues to the first men of peace, the vast expenses of this office, out of $4000 of limited commission and other circumstances induced me a few hours ago to address the post master General. I told him I had not used

any interest here, nor written to Washington. Nor had I. Nor did I intend it. I had determined not to write. But the possibility of rejection, the uncertainty of the continuance of this office, the superior value & ease (for a man of a delicate frame advanced in life) have determined me, confidentially to trespass once more on your goodness. I will not urge, but if in a proper way it could consistently with the public interest be so arranged with the PMG that I could be called to that office, I should have as much permanence as human affairs admit of, more ease and comfort, and I believe a compensation materially better.
        I ought, Sir, to lengthen this letter by apologies very full & very particular indeed. But I repose myself upon your goodness & your consideration of the intrinsic circumstances of the whole case. In all events which propriety may dictate or circumstances permit, I have the honor to remain, Sir, yr. most respectful and most faithful servant
        
          Tench Coxe
        
      